Case 8:18-cv-02608-SDM-AAS Document 99-4 Filed 05/10/19 Page 1 of 6 PageID 3218




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


     HEALTHPLAN SERVICES, INC.,

            Plaintiff,
     v.
                                                        Case No. 8:18-CV-02608-SDM-AAS
     RAKESH DIXIT,
     FERON KUTSOMARKOS,
     E-INTEGRATE, INC.,
     KNOWMENTUM, INC, and
     MEDIA SHARK PRODUCTIONS, INC.,

            Defendants.


                 ORDER REGARDING INSPECTION OF COMPUTER CODE

           This Order Regarding Inspection of Computer Code (“Order”) governs the inspection
    by the parties to this case according to the following terms.
           1.      This Order supplements all other discovery rules and orders, and provides for
    the inspection of Highly Confidential – Computer Code pursuant to Paragraph 5 of the
    Protective Order entered in this action. This Order incorporates by reference the definitions
    and provisions set forth in the Protective Order.
           2.      The Parties agree that the following restrictions apply to Highly Confidential –
    Computer Code:
           (a)     Access to a Party’s Highly Confidential – Computer Code shall be provided
                   only on “stand-alone” computer(s) (that is, the computer may not be linked to
                   any network, including a local area network (“LAN”), an intranet or the
                   Internet). The computer shall be password protected, and maintained in a
                   secure, locked area during storage. The stand-alone computer(s) may be
                   connected to (1) a printer, or (2) a device capable of temporarily storing
                   electronic copies solely for the limited purposes permitted pursuant to
                   paragraphs (h) and (k) below. Additionally, except as provided in paragraph (k)
                   below, the stand-alone computer(s) may only be located at the offices of the


                                               Page 1 of 6
Case 8:18-cv-02608-SDM-AAS Document 99-4 Filed 05/10/19 Page 2 of 6 PageID 3219




                   producing Party or its outside counsel. As used herein, “Highly Confidential
                   – Computer Code” information is any computer code, source code (including
                   comments contained therein), human-readable programming language text that
                   defines software, firmware, or electronic hardware descriptions, object code,
                   Register Transfer Level (“RTL”) files, Hardware Description Language
                   (“HDL”) files, or other hardware description language, live data (i.e. data as it
                   exists residing in a database or databases), or pseudo-code (i.e., a notation
                   resembling a programming language but not intended for actual compilation,
                   which usually combines some of the structure of a programming language with
                   an informal natural-language description of the computations to be carried out);

           (b)     The inspecting Party shall restrict its requests for such access to the stand-
                   alone computer(s) to normal business hours, which for purposes of this
                   paragraph shall be 9:00 a.m. through 5:00 p.m. upon reasonable notice by the
                   inspecting Party. However, upon reasonable notice from the inspecting Party, the
                   producing Party shall make reasonable efforts to accommodate the inspecting
                   Party’s request for access to the stand-alone computer(s) outside of normal
                   business hours. The Parties agree to cooperate in good faith such that
                   maintaining the producing Party’s Highly Confidential – Computer Code at the
                   offices of its outside counsel shall not unreasonably hinder the inspecting
                   Party’s ability to efficiently and effectively conduct the prosecution or defense
                   of this Action;

           (c)     The producing Party shall provide the inspecting Party with information
                   explaining how to start, log on to, and operate the stand-alone computer(s) in
                   order to access the produced Highly Confidential – Computer Code on the
                   stand-alone computer(s);

           (d)     The producing Party will produce for inspection Highly Confidential –
                   Computer Code in computer searchable format on the stand-alone computer(s)
                   as described above;

           (e)     Access to material designated “H IGH LY C ONF IDE NT IA L –
                   C OM P UTER C ODE” shall be limited to three (3) Outside Software
                   Experts 1 (i.e., not existing or prior employees or affiliates of a Party or an
                   affiliate of a Party) retained for the purpose of this Litigation and approved to
                   access such materials pursuant to the Protective Order entered in this action. A
    1
      For the purposes of this paragraph, an “Outside Software Expert” is defined to include the
    outside expert disclosed by the inspecting Party pursuant to FRCP 26(a)(2) who will testify at
    trial on subject matter relating to software, computer code and/or source code, and that expert’s
    direct reports and other support personnel, such that the disclosure to an expert who employs
    others within his or her firm to help in his or her analysis shall count as a disclosure to a single
    expert.


                                                Page 2 of 6
Case 8:18-cv-02608-SDM-AAS Document 99-4 Filed 05/10/19 Page 3 of 6 PageID 3220




                list of names of the Outside Software Experts who will view the Highly
                Confidential – Computer Code computer will be provided in conjunction with
                any written notice requesting inspection. The inspecting Party’s outside
                counsel shall not be permitted access to such materials, except as set forth in
                paragraph (j) below. An inspecting Party may include excerpts of Highly
                Confidential – Computer Code in a pleading, exhibit, expert report, discovery
                document, deposition transcript, other Court document (“Code-Related
                Documents”), provided that the Code-Related Documents are appropriately
                marked under this Order, restricted to those who are entitled to have access to
                them as specified herein, and, if filed with the Court, filed under seal in
                accordance with the Court’s rules, procedures and orders;

          (f)   To the extent portions of Highly Confidential – Computer Code are quoted
                in a Code-Related Document, either (1) the entire Code-Related Document
                will be stamped and treated as “HIGHLY CONFIDENTIAL – COMPUTER
                CODE” or (2) those pages containing quoted Highly Confidential – Computer
                Code will be separately stamped and treated as “HIGHLY CONFIDENTIAL
                – COMPUTER CODE”;

          (g)   Except as set forth in paragraph (k) below, no reproductions (e.g., electronic
                copies, photocopies or handwritten copies) of Highly Confidential – Computer
                Code shall be made without prior written consent of the producing Party, except
                as necessary to create documents which, pursuant to the Court’s rules,
                procedures and order, must be filed or served electronically (i.e., expert
                reports);

          (h)   Each of the inspecting Party’s Outside Software Expert(s) shall be provided
                three (3) printouts of specifically requested portions of the producing Party’s
                Highly Confidential – Computer Code, pursuant to restrictions set forth herein.
                Such printouts shall be designated, labeled and treated as Highly Confidential
                – Computer Code. The inspecting Party’s Outside Software Expert(s) shall
                maintain a detailed custodial log of all such printouts that shall be considered
                by such expert in forming his or her expert opinion. Absent any objections, the
                inspecting Party’s Outside Software Expert(s) shall receive within ten (10)
                business days, the three (3) printouts. After identifying the portions of the
                Highly Confidential – Computer Code contained in such printouts that will be
                relied upon and quoted in an export report, the inspecting Party’s Outside
                Software Expert(s) may scan those limited portions of Highly Confidential –
                Computer Code that are reasonably necessary for the preparation of the expert
                report(s). Upon that expert’s finalization of his or her expert report, that expert
                shall permanently delete any scanned copy of the Highly Confidential –
                Computer Code information, expect for those portions quoted in the final
                expert report. All drafts of the expert report that contain quoted Highly



                                            Page 3 of 6
Case 8:18-cv-02608-SDM-AAS Document 99-4 Filed 05/10/19 Page 4 of 6 PageID 3221




                Confidential – Computer Code shall be promptly and permanently deleted by
                that expert. For purposes of any court filings, pleadings, or other papers, or for
                deposition or trial, portions of the three (3) printouts shall be presented upon
                receiving written consent from the producing Party pursuant to reasonable
                restrictions to ensure the confidentiality of the material designated Highly
                Confidential – Computer Code (i.e., filing such portions under seal, or
                submitting such portions to the Court in camera, in accordance with the Court’s
                rules, procedures and orders). The inspecting Party, and its existing or prior
                employees or affiliates, shall not request or make paper or electronic copies of
                the producing Party’s Highly Confidential – Computer Code. Without a
                finding of good cause by the Court, the inspecting Party’s Outside Software
                Expert(s) may not request for printing more than fifteen (15) consecutive pages
                of Highly Confidential – Computer Code or more than a total of 20% of the
                total Highly Confidential – Computer Code information for any program,
                program file or application. However, to the extent any party believes this limit
                is not sufficient to provide for meaningful review, the parties agree to cooperate
                to revise this limit to a suitable number of pages, and may submit their dispute
                to the Court if necessary for resolution. Subject to that restriction, the Outside
                Software Expert(s) inspecting the Highly Confidential – Computer Code may
                take notes relating to the Highly Confidential – Computer Code, but may not
                copy any actual lines of the Highly Confidential – Computer Code information
                into the notes. No copies of all or any portion of the Highly Confidential –
                Computer Code information may be taken by the inspecting Party’s Outside
                Software Expert(s) from the room in which it is inspected. Further, no other
                written or electronic record of the Highly Confidential – Computer Code
                information is permitted except as otherwise provided in this Order. A
                representative(s) of the producing Party may visually monitor the activities of
                the inspecting Party’s Outside Software Expert(s) during any Highly
                Confidential – Computer Code review, and may monitor and track the
                files/information being reviewed by the inspecting Party’s Outside Software
                Expert(s), but shall not review any notes taken by the inspecting Party’s
                Outside Software Expert(s);

          (i)   Should the producing Party reproduce any portion of the printouts referenced in
                paragraph (h) above in electronic media, such media shall be labeled “HIGHLY
                CONFIDENTIAL – COMPUTER CODE” and shall continue to be treated as
                such;

          (j)   If the inspecting Party’s Outside Software Expert(s) obtain printouts of Highly
                Confidential – Computer Code pursuant to Section (h) above, the inspecting
                Party shall ensure that such expert keeps the printouts in a secured locked area
                in the offices of such expert. The inspecting Party’s outside counsel shall be
                permitted to review the inspecting Party’s final expert report(s) that contain



                                           Page 4 of 6
Case 8:18-cv-02608-SDM-AAS Document 99-4 Filed 05/10/19 Page 5 of 6 PageID 3222




                    quoted Highly Confidential – Computer Code, and confer the inspecting
                    Party’s Outside Software Expert(s) with regard to findings concerning such
                    Highly Confidential – Computer Code. The inspecting Party’s Outside
                    Software Expert(s) may temporarily keep the printouts within his or her
                    possession at: (1) the Court for any proceedings(s) relating to the Highly
                    Confidential – Computer Code, for the dates associated with the proceeding(s);
                    (2) the sites where any deposition(s) relating to the Highly Confidential –
                    Computer Code are taken, for the dates associated with the deposition(s); and
                    (3) any intermediate location reasonably necessary to transport the printouts
                    (e.g., a hotel prior to a Court proceeding or deposition); and

                (k) Subject to the restrictions set forth herein, a producing Party’s Highly
                    Confidential – Computer Code may only be transported by the inspecting
                    Party’s Outside Software Expert(s) at the direction of a person authorized under
                    paragraph (e) above to another person authorized under paragraph (e) above,
                    on paper or removable electronic media (e.g., a DVD, CD-ROM, or flash
                    memory “stick”) via hand carry, Federal Express or other similarly reliable
                    courier. Highly Confidential – Computer Code may not be transported or
                    transmitted electronically over a network of any kind, including a LAN, an
                    intranet, or the Internet. Highly Confidential – Computer Code may only be
                    transported electronically for the purpose of Court proceeding(s) or
                    deposition(s) as set forth in paragraph (j) above and is at all times subject to the
                    transport restrictions set forth herein. But, for those purposes only, the
                    inspecting Party’s final expert report(s) may be loaded onto a computer
                    controlled by the inspecting Party and its outside counsel.

                (l) Any and all Code-Related Documents and Highly Confidential – Computer
                    Code information may be used only in connection with the Litigation, and not
                    for any other purpose.

           3.       The Parties hereby agree that any unauthorized dissemination of Highly
    Confidential – Computer Code would result in irreparable harm to the producing Party.
           4.       Nothing in this Order prevents the Parties from amending this Order without an
    additional court order by executing a joint stipulation identifying the modification.
           5.       One or more copies or counterparts of this Order may be executed, and each
    such copy or counterpart shall constitute a duplicate original hereof.




                                                Page 5 of 6
Case 8:18-cv-02608-SDM-AAS Document 99-4 Filed 05/10/19 Page 6 of 6 PageID 3223




    Date: May 10, 2019




    _____________________________
    Amanda Arnold Sansone
    United States Magistrate Judge




                                     Page 6 of 6
